Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of attempted sodomy in the first degree, unlaw*930ful imprisonment in the second degree and two counts of sexual abuse in the first degree, defendant contends that he was deprived of a fair trial by numerous alleged improprieties by the prosecutor during the trial. Defendant objected to one of the alleged improprieties, the prosecutor’s characterization of the defense theory as a conspiracy, and County Court sustained the objection. Defendant made neither a further objection nor a request for curative instructions. Thus, the court "must be deemed to have corrected the error to the defendant’s satisfaction” (People v Williams, 46 NY2d 1070, 1071).
Defendant failed to object to the remaining alleged prosecutorial improprieties. Therefore, those contentions are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Marks, J.—Sexual Abuse, 1st Degree.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.